     Case 1:17-cv-02088-RMB-KNF Document 245 Filed 04/17/20 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


 SECURITIES AND EXCHANGE COMMISSION,                               17-cv-02088-RMB-KNF

                                       Plaintiff,               FINAL JUDGMENT AS TO
                                                                   DEFENDANT AMIR
        - against -                                                   WALDMAN

 AMIR WALDMAN, et al.,                                                    ECF CASE

                                       Defendants.


       The Securities and Exchange Commission having filed a Complaint and Defendant Amir

Waldman having entered a general appearance; consented to the Court’s jurisdiction over

Defendant and the subject matter of this action; consented to entry of this Final Judgment

without admitting or denying the allegations of the Complaint (except as to jurisdiction and

except as otherwise provided herein in paragraph V); waived findings of fact and conclusions of

law; and waived any right to appeal from this Final Judgment:

                                                    I.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently restrained and enjoined from violating Section 14(e) of the Exchange Act [15

U.S.C. § 78n(e)] and Rule 14e-3 [17 C.F.R. § 240.14e-3] promulgated thereunder, in connection

with any tender offer or request or invitation for tenders, from engaging in any fraudulent,

deceptive, or manipulative act or practice, by:

               (a)     purchasing or selling or causing to be purchased or sold the securities

                       sought or to be sought in such tender offer, securities convertible into or

                       exchangeable for any such securities, or any option or right to obtain or

                       dispose of any of the foregoing securities while in possession of material


                                                    1
Case 1:17-cv-02088-RMB-KNF Document 245 Filed 04/17/20 Page 2 of 5



             information relating to such tender offer that Defendant knows or has

             reason to know is nonpublic and knows or has reason to know has been

             acquired directly or indirectly from the offering person; the issuer of the

             securities sought or to be sought by such tender offer; or any officer,

             director, partner, employee or other person acting on behalf of the offering

             person or such issuer, unless within a reasonable time prior to any such

             purchase or sale such information and its source are publicly disclosed by

             press release or otherwise; or

       (b)   communicating material, nonpublic information relating to a tender offer,

             which Defendant knows or has reason to know is nonpublic and knows or

             has reason to know has been acquired directly or indirectly from the

             offering person; the issuer of the securities sought or to be sought by such

             tender offer; or any officer, director, partner, employee, advisor, or other

             person acting on behalf of the offering person of such issuer, to any person

             under circumstances in which it is reasonably foreseeable that such

             communication is likely to result in the purchase or sale of securities in the

             manner described in subparagraph (a) above, except that this paragraph

             shall not apply to a communication made in good faith

                    (i)     to the officers, directors, partners or employees of the

                            offering person, to its advisors or to other persons, involved

                            in the planning, financing, preparation or execution of such

                            tender offer;

                    (ii)    to the issuer whose securities are sought or to be sought by



                                       2
      Case 1:17-cv-02088-RMB-KNF Document 245 Filed 04/17/20 Page 3 of 5



                                       such tender offer, to its officers, directors, partners,

                                       employees or advisors or to other persons involved in the

                                       planning, financing, preparation or execution of the

                                       activities of the issuer with respect to such tender offer; or

                               (iii)   to any person pursuant to a requirement of any statute or

                                       rule or regulation promulgated thereunder.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                  II.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant is liable

for disgorgement of $1,078,300.00, representing profits gained as a result of the conduct alleged

in the Amended Complaint, together with prejudgment interest thereon in the amount of

$40,889.38 and a civil penalty in the amount of $1,078,300.00 pursuant to Section 21A of the

Exchange Act [15 U.S.C. §§ 78u(d)(3), 78u-1]. This obligation of Defendant shall be satisfied by

the payment of Interactive Brokers of $2,197.489.38 to the Securities and Exchange Commission

as set forth below in paragraph III.

       Defendant shall simultaneously transmit photocopies of evidence of payment and case

identifying information to the Commission’s counsel in this action. By making this payment,

Defendant relinquishes all legal and equitable right, title, and interest in such funds and no part

of the funds shall be returned to Defendant. The Commission shall send the funds paid pursuant



                                                  3
     Case 1:17-cv-02088-RMB-KNF Document 245 Filed 04/17/20 Page 4 of 5



to this Final Judgment to the United States Treasury.

       The Commission may enforce the Court’s judgment for disgorgement and prejudgment

interest by moving for civil contempt (and/or through other collection procedures authorized by

law) at any time after 30 days following entry of this Final Judgment. Defendant shall pay post

judgment interest on any delinquent amounts pursuant to 28 U.S.C. § 1961.

                                               III.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that within 3 days after

being served with a copy of this Final Judgment, Interactive Brokers shall transfer

$2,197.489.38 from the following Interactive Brokers account which was frozen pursuant to an

Order of this Court to the Commission (the “Interactive Brokers Account”):

            Account Owner                                           Acct. Ending in:
            Amir Waldman                                                       *4332

       Interactive Brokers may transmit payment electronically to the Commission, which will

provide detailed ACH transfer/Fedwire instructions upon request. Payment may also be made

directly from a bank account via Pay.gov through the SEC website at

http://www.sec.gov/about/offices/ofm.htm. Interactive Brokers also may transfer these funds

by certified check, bank cashier’s check, or United States postal money order payable to the

Securities and Exchange Commission, which shall be delivered or mailed to

       Enterprise Services Center
       Accounts Receivable Branch
       6500 South MacArthur Boulevard
       Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title, civil action number, and name of

this Court; and specifying that payment is made pursuant to this Final Judgment.




                                                 4
      Case 1:17-cv-02088-RMB-KNF Document 245 Filed 04/17/20 Page 5 of 5



                                                IV.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the asset freeze orders

previously imposed over the Interactive Brokers Account, including the Order most recently

entered on April 20, 2018 (ECF No. 121), are hereby terminated and revoked in their entirety on

either the fourth (4) day after Interactive Brokers makes the payment to the Commission

described above in Section III or the Commission advises Interactive Brokers in writing

(including via email) that it has received the payment described above in Section III, whichever

occurs first.

                                                V.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for purposes of

exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. §523, the

allegations in the complaint are true and admitted by Defendant, and further, any debt for

disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant under this

Final Judgment or any other judgment, order, consent order, decree or settlement agreement

entered in connection with this proceeding, is a debt for the violation by Defendant of the federal

securities laws or any regulation or order issued under such laws, as set forth in Section

523(a)(19) of the Bankruptcy Code, 11 U.S.C. §523(a)(19).

                                                VI.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court may retain

jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.



                       2020
             April 17 _____
Dated: ______________,

                                              ____________________________________
                                              UNITED STATES DISTRICT JUDGE, S.D.N.Y
                                              RICHARD M. BERMAN

                                                 5
